Citation Nr: 1333841	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for a joint disorder.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to January 1971 and from November 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This case was previously before the Board in January 2011 and February 2013.  In February 2013, the Board reopened the issue of entitlement to service connection for a joint disorder and remanded the underlying claim for further development.  On remand, the VA examiner diagnosed four joint disabilities, identified as left and right hand disabilities and left and right hip disabilities.  However, it appears that the VA examiner reviewed only those disabilities due to a misunderstanding of the previous remand, which requested that the examiner identify all current joint disorders, to include of the hands and hips.  The Veteran generally contends that he has joint pains, to include of other joints such as the elbows, back, and shoulders.  Thus, in order to encompass all of the Veteran's claims on appeal, and for the purposes of this remand, the Board has re-characterized the issues as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.
The Veteran contends that he has suffered from various joint pains since service.  Specifically, he contends that upon retirement from service in 1992, he complained of nagging joint pains and has continued to experience chronic joint pains since service.  He contends that his joint pains, including of the hands, hips, back, right shoulder, elbows, and right foot, were caused by his 24 years of service including 18 years in Airborne units.  He contends that while in service, he conducted such training as walking 12 miles at a time with 70 pounds on his back weekly.  Because the Veteran's contentions are tied to his service duties, and in light of his many years of service, the Board finds that his service personnel records should be obtained on remand to assist his claim.

When reviewing the service treatment records, the Board notes that in August 1972, the Veteran sprained his right hand, in January 1986, and he injured his right foot while playing soccer with a diagnosis of posttraumatic pain.  On October 1991 separation examination, the Veteran reported a history of recurrent joint pain secondary to heavy, strenuous activity in the elbows, shoulders, and knees for five years.  The symptoms would self-resolve without sequalae.  The service treatment records also demonstrate that in 1985, the Veteran was treated for multiple joint pains that were treated as possible rocky mountain spotted fever.

Post-service treatment records reflect that on March 1992 VA examination, the Veteran complained of generalized joint pains, stating that all of his joints hurt.  With any sort of activity, his elbows, knees, back, and shoulder hurt.  However, physical examination was negative for any finding of disability of the joints and range of motion was normal throughout.  

The Veteran maintains that despite the findings on the March 1992 VA examination, his years of service, including with an Airborne unit, while serving in Vietnam, serving as a ranger, and while serving with the Special Forces, caused his current joint pain and osteoarthritis.

VA records reflect that in August 1996, the Veteran reported having left shoulder pain and left foot pain since October 1990.  In June 2000, he reported having pain in his finger joints of both hands.  In February 2004, he reported experiencing multiple joint pain.  In June 2004, he was treated for mechanical back pain.  In October 2005, he was diagnosed with osteoarthritis of the hands with doubtful rheumatoid factor, reporting having had hand pain for years.  In April 2006, x-rays confirmed diffuse osteoarthritis of the hands, but rheumatologic testing was negative.  A November 2006 private record shows a diagnosis of arthralgias of the hands and pain in foot joint.  VA treatment records reflect that in November 2006, he was being treated for ongoing chronic low back pain, and in August 2007, he was diagnosed with osteoarthritis of the right hip.  

On April 2013 VA examination, the examiner only addressed the Veteran's claims as they relate to joint pains of the hands and hips, though the Veteran has generally stated that he experiences multiple joint pains, presumably to include other nonservice-connected joints.  The examiner found that the Veteran's right and left hip and right and left hand osteoarthritis was not related to his service because there was no indication of chronic hip or hand injury or condition in service.  However, the examiner also stated that medical literature showed that aging, joint injuries, obesity, and certain occupations could predispose joints toward eventually developing osteoarthritis.  Significantly, there is no indication that the examiner considered such occupational causation in this case, despite that the Veteran had many years in service, including in an Airborne division and as a ranger.  Therefore, the Board finds the VA opinion of record to be deficient, especially in light of the Veteran's described service duties and length of service.  Accordingly, remand is necessary to obtain a new VA examination with opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from the appropriate service agency.  If those records are unavailable, inform the Veteran and allow him the opportunity to provide the requested records.

2.  Ask the Veteran to specifically state which joint disabilities he contends were caused or aggravated by his service.

3.  Schedule a VA evaluation to determine the etiology of the Veteran's joint disabilities.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

a)  Clarify with the Veteran which particular joint disabilities he is claiming are related to his service.

b)  Diagnose all current joint disabilities, including of the right and left hands, right shoulder, elbows, spine, and right foot, and excluding the knees, the left shoulder, and the left foot as he is already in receipt of service connection for those disabilities.

c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed joint disability identified in b) was caused or aggravated by his service, taking into consideration and discussing the Veteran's decades of service that included Airborne service, as evidenced by his Master Parachute Badge and Imperial Iranian Jumpwing, any relevant service personnel records, his work as a ranger and undergoing combat training, as evidenced by his Ranger Tab, and his statements regarding the physical nature of his service duties.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


